Citation Nr: 0321935	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  97-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease.

2.  Entitlement to service connection for arthritis of the 
cervical spine.

3.  Entitlement to service connection for residuals of a hand 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 



INTRODUCTION

The veteran had active service from June 1942 to November 
1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
all of the remaining claims on appeal were previously 
developed by the Board, and that while the Board finds that 
such development permits the Board to address the issue of 
entitlement to service connection for residuals of a hand 
injury, it does not find that it is currently able to address 
the issues of entitlement to service connection for a 
cardiovascular disorder and arthritis of the cervical spin.  
This will be addressed more fully in the Remand portion of 
this decision.


FINDING OF FACT

Residuals of a hand injury have been related to combat 
service.


CONCLUSION OF LAW

Residuals of a hand injury were incurred in combat service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303, 
3.304(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board first notes that this issue has already been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  In this regard, 
the record contains relevant medical opinion and other 
evidence that permits the Board to properly address the issue 
on appeal, and while the record may not reflect complete 
compliance with every aspect of the VCAA as to this issue, as 
a result of the Board's decision to grant this claim, any 
failure to notify and/or develop the claim cannot be 
considered prejudicial to the veteran.  Accordingly, the 
Board finds that no further notice and/or development is 
required in this matter pursuant to the VCAA.  

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2002).

The veteran contends that his residuals of hand injury were 
sustained as a result of enemy fire during a beach landing at 
Salerno, Italy during World War II.  He maintains that he was 
thereafter taken to a hospital in Naples, Italy where he 
received medical treatment, and that his wounds consist of 
the amputation of the tip of one of the fingers of the right 
hand and residual scarring.  

While the veteran's enlistment record and report of 
separation does not reflect that he was the recipient of the 
Purple Heart Medal, it does reflect that his occupational 
specialty was radio operator, that he had 2 years, 7 months, 
and 19 days of foreign service, that he was assigned to 
Company F, 2nd Battalion, Signal Corps Replacement Center, 
that he received the European African Middle Eastern Theater 
Campaign Medal, and that he participated in campaigns at 
Naples, Foggia, Rome and Arno.  The Board further notes that 
a separation qualification record indicates that the veteran 
served under combat conditions in Italy.

The veteran has also provided rosters of the members of the 
36th Infantry Division that include the name of the veteran, 
and other documents that demonstrate the involvement of this 
Division in the invasion of Italy during World War II.

The record reflects that the regional office (RO) made a 
reasonable effort to obtain the veteran's service medical 
records, but that it was unable to do so.  In addition, while 
the veteran clearly had some disability associated with his 
right hand, until the recent Department of Veterans Affairs 
(VA) hand examination in July 2003, these residuals had not 
been linked to the veteran's active service.

However, the July 2003 VA hand examiner reviewed the 
veteran's claims folder, and noted the veteran's assertion 
that he suffered "shrapnel" injuries to the right hand in 
1943 during the invasion of Salerno and that he had no 
relevant post-service treatment or injuries.  He further 
noted that examination revealed the amputation through the 
distal phalanx of the right middle finger that was well-
healed and nontender.  The veteran complained of a lack of 
sensation on the tip of this finger.  There was also a well-
healed 3/4 inch wound over the palmer aspect at the 
metacarpophalangeal joint of the right middle finger which 
was also nontender.  No muscle wasting was observed, and no 
motion limitation was indicated.  

The diagnosis was right hand status post traumatic right 
middle finger involving at a level just distal to the distal 
interphalangeal joint of the right middle finger and a well-
healed shrapnel wound to the right hand without neurologic or 
mechanical deficit.


II.  Analysis

The Board has reviewed the evidence of record and first notes 
that it substantiates the existence of residuals of a right 
hand injury, to include the amputation of the tip of the 
right middle finger and scarring.  The Board also initially 
finds that the evidence is sufficient to establish that the 
veteran was exposed to combat during service.  However, this 
merely permits the Board to conclude that an injury 
consistent with combat was incurred in service.  It is still 
necessary that the veteran produce evidence of a current 
disability and medical evidence linking that disability to 
service.

In this regard, while the record previously did not reflect 
medical opinions linking any current hand disability to 
service, the record now contains a medical diagnosis that 
does provide a nexus of relevant disability to service.

More specifically, the July 2003 VA hand examiner reviewed 
the entire record in conjunction with the examination of the 
veteran and noted the existence of both post-traumatic 
amputation of the right middle finger and a well-healed 
"shrapnel" wound to the right hand after previously noting 
such wound to be "ancient," and while the examiner does not 
state that he believed it more likely than not that such 
residuals were related to the veteran's combat service, the 
Board finds that it is reasonable to infer from the diagnosis 
provided that the examiner finds these wounds to be 
consistent with a shrapnel wound sustained in combat and 
there is no documentation of any source for such injury 
following service.  

Moreover, the July 2002 VA hand examiner's reference to right 
hand injury as a residual of shrapnel wound is not 
contradicted by another medical diagnosis or opinion.

Accordingly, giving the veteran the benefit of the doubt, the 
Board finds that residuals of a right hand injury consistent 
with combat service have been related by competent evidence 
to such service, and that service connection for such 
disability is warranted.  


ORDER

Service connection for residuals of a right hand injury is 
granted.


REMAND

With respect to the remaining issues of entitlement to 
service connection for cardiovascular disease and arthritis 
of the cervical spine, recent legal precedent precludes the 
Board's current consideration of recent VA medical 
examination evidence obtained as a result of development 
undertaken by the Board.  More specifically, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the Board's new duty-to-assist 
regulations as codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304 (2002), it allowed 
the Board to consider additional evidence without having to 
remand the case to the Agency of Original Jurisdiction (RO) 
for initial consideration and without having to obtain the 
appellant's waiver.  Here, the claims folder does not contain 
a waiver of the RO's consideration of the additional evidence 
received by the Board in July 2003.  Therefore, consistent 
with the applicable case law, the Board must remand the 
veteran's claims for a review as to whether all evidence 
needed to consider his claims has been obtained (and to 
conduct any additional VCAA notice and development as 
required), and for the issuance of a supplemental statement 
of the case (SSOC) regarding all evidence received since the 
last supplemental statement of the case concerning these 
claims.  

In light of the above, this matter is REMANDED for the 
following:

The claims folder should be reviewed to 
ensure that all VCAA notification and 
development, as required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002), have been taken 
for the claims.  The veteran and his 
representative should also be given an 
appropriate supplemental statement of the 
case.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



